Case 8:19-cv-01063-DOC-KES Document 1 Filed 05/31/19 Page 1 of 7 Page ID #:1



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Jeff Buchanan
12
13
                         UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA
15                            SANTA ANA DIVISION
16
17 Jeff Buchanan,                         Case No.:
18
                     Plaintiff,           COMPLAINT FOR DAMAGES
19
20        vs.                             FOR VIOLATIONS OF:
                                           1. THE TELEPHONE CONSUMER
21
     Capital One Bank (USA) N.A,           PROTECTION ACT;
22                                         2. THE ROSENTHAL FAIR DEBT
                     Defendant.            COLLECTION PRACTICES ACT
23
24                                        JURY TRIAL DEMANDED
25
26
27
28
Case 8:19-cv-01063-DOC-KES Document 1 Filed 05/31/19 Page 2 of 7 Page ID #:2



 1         Plaintiff, Jeff Buchanan (hereafter “Plaintiff”), by undersigned counsel, brings
 2
     the following complaint against Capital One Bank (USA) N.A (hereafter
 3
 4 “Defendant”) and alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s repeated violations of the
 7
 8 Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”), and repeated
 9 violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788,
10
   et seq. (“Rosenthal Act”).
11
12         2.     Jurisdiction of this Court arises under 47 U.S.C. § 227(b)(3), Cal. Civ.
13 Code 1788.30(f), 28 U.S.C. § 1331 and 28 U.S.C. § 1367.
14
        3.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
15
16 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
17
     where Defendant transacts business in this district.
18
19                                          PARTIES

20         4.     Plaintiff is an adult individual residing in Huntington Beach, California,
21
     and is a “person” as defined by 1 U.S.C. § 1 and Cal Civ. Code § 1788.2(g).
22
23         5.     Plaintiff is a “debtor” as defined by Cal. Civ. Code § 1788.2(h).

24         6.     Defendant is a business entity located in Mclean, Virginia, and is a
25
     “person” as the term is defined by 1 U.S.C. § 1 and Cal Civ. Code § 1788.2(g).
26
27
28


                                                 2
                                                              COMPLAINT FOR DAMAGES
Case 8:19-cv-01063-DOC-KES Document 1 Filed 05/31/19 Page 3 of 7 Page ID #:3



 1           7.    Defendant, in the ordinary course of business, regularly, on behalf of
 2
     itself or others, engages in the collection of consumer debts, and is a “debt collector”
 3
 4 as defined by Cal. Civ. Code § 1788.2(c).
 5
 6                    ALLEGATIONS APPLICABLE TO ALL COUNTS

 7           8.    Plaintiff is a natural person allegedly obligated to pay a debt asserted to
 8
     be owed to Defendant.
 9
10           9.    Plaintiff’s alleged obligation arises from a transaction in which property,
11 services or money was acquired on credit primarily for personal, family or household
12
   purposes and is a “consumer debt” as defined by Cal. Civ. Code § 1788.2(f).
13
14           10.   At all times mentioned herein where Defendant communicated with any
15
     person via telephone, such communication was done via Defendant’s agent,
16
17 representative or employee.
18           11.   At all times mentioned herein, Plaintiff utilized a cellular telephone
19
     service and was assigned the following telephone number: 714-XXX-4217 (hereafter
20
21 “Number”).
22           12.   Defendant placed calls to Plaintiff’s Number in an attempt to collect a
23
     debt.
24
25           13.   The aforementioned calls were placed using an automatic telephone
26
     dialing system (“ATDS”) and/or by using an artificial or prerecorded voice
27
     (“Robocalls”).
28


                                                  3
                                                               COMPLAINT FOR DAMAGES
Case 8:19-cv-01063-DOC-KES Document 1 Filed 05/31/19 Page 4 of 7 Page ID #:4



 1         14.    When Plaintiff answered Defendant’s calls, he heard a significant period
 2
     of silence before Defendant’s automated system attempted to connect him with a live
 3
 4 representative.
 5         15.    On or about March 11, 2019, during a live conversation, Plaintiff
 6
     unequivocally requested that Defendant cease calling his Number using an automated
 7
 8 dialer, stating, “I do not consent to these calls.”
 9
           16.    Ignoring Plaintiff’s request, Defendant continued to dial Plaintiff’s
10
11 Number using an ATDS in an excessive and harassing manner.
12         17.    Defendant’s calls directly and substantially interfered with Plaintiff’s
13
     right to peacefully enjoy a service that Plaintiff paid for and caused Plaintiff to suffer
14
15 a significant amount of anxiety, frustration and annoyance.
16
17                                           COUNT I
18    VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT, 47
19                         U.S.C. § 227, et seq.

20         18.    Plaintiff incorporates by reference all of the above paragraphs of this
21
     complaint as though fully stated herein.
22
23         19.    The TCPA prohibits Defendant from using, other than for emergency

24 purposes, an ATDS and/or Robocalls when calling Plaintiff’s Number absent
25
   Plaintiff’s prior express consent to do so. See 47 U.S.C. § 227(b)(1).
26
27
28


                                                  4
                                                               COMPLAINT FOR DAMAGES
Case 8:19-cv-01063-DOC-KES Document 1 Filed 05/31/19 Page 5 of 7 Page ID #:5



 1          20.    Defendant’s telephone system has the earmark of using an ATDS in that
 2
     Plaintiff, upon answering calls from Defendant, heard silence and had to wait on the
 3
 4 line to be connected with the next available live representative.
 5          21.    Defendant called Plaintiff’s Number using an ATDS without Plaintiff’s
 6
     consent in that Defendant either never had Plaintiff’s prior express consent to do so or
 7
 8 such consent was effectively revoked when Plaintiff requested that Defendant cease
 9
     all further calls.
10
11          22.    Defendant continued to willfully call Plaintiff’s Number using an ATDS

12 knowing that it lacked the requisite consent to do so in violation of the TCPA.
13
            23.    Plaintiff was harmed and suffered damages as a result of Defendant’s
14
15 actions.
16          24.    The TCPA creates a private right of action against persons who violate
17
     the Act. See 47 U.S.C. § 227(b)(3).
18
19          25.    As a result of each call made in violation of the TCPA, Plaintiff is
20
     entitled to an award of $500.00 in statutory damages.
21
            26.    As a result of each call made knowingly and/or willingly in violation of
22
23 the TCPA, Plaintiff may be entitled to an award of treble damages.
24
25                                          COUNT II
26
            VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
27                 PRACTICES ACT, Cal. Civ. Code § 1788, et seq.
28


                                                 5
                                                              COMPLAINT FOR DAMAGES
Case 8:19-cv-01063-DOC-KES Document 1 Filed 05/31/19 Page 6 of 7 Page ID #:6



 1         27.     Plaintiff incorporates by reference all of the above paragraphs of this
 2
     complaint as though fully stated herein.
 3
 4         28.     The Rosenthal Act was passed to prohibit debt collectors from engaging
 5 in unfair and deceptive acts and practices in the collection of consumer debts.
 6
         29. Defendant caused Plaintiff’s telephone to ring repeatedly or continuously
 7
 8 to annoy Plaintiff, in violation of Cal. Civ. Code § 1788.11(d).
 9
           30.     Defendant communicated with Plaintiff with such frequency as to be
10
11 unreasonable, constituting harassment, in violation of Cal. Civ. Code § 1788.11(e).
12         31.     Plaintiff was harmed and is entitled to damages as a result of Defendant’s
13
     violations.
14
15
                                    PRAYER FOR RELIEF
16
           WHEREFORE, Plaintiff prays for judgment against Defendant for:
17
18                 A. Statutory damages of $500.00 for each call determined to be in violation
19                    of the TCPA pursuant to 47 U.S.C.§ 227(b)(3);
20
                   B. Treble damages for each violation determined to be willful and/or
21
22                    knowing under the TCPA pursuant to 47 U.S.C.§ 227(b)(3);
23
                   C. Actual damages pursuant to Cal. Civ. Code § 1788.30(a);
24
25                 D. Statutory damages of $1,000.00 for knowingly and willfully committing

26                    violations pursuant to Cal. Civ. Code § 1788.30(b);
27
28


                                                 6
                                                              COMPLAINT FOR DAMAGES
Case 8:19-cv-01063-DOC-KES Document 1 Filed 05/31/19 Page 7 of 7 Page ID #:7



 1             E. Costs of litigation and reasonable attorneys’ fees pursuant to Cal. Civ.
 2
                  Code § 1788.30(c);
 3
 4             F. Punitive damages; and
 5             G. Such other and further relief as may be just and proper.
 6
 7                TRIAL BY JURY DEMANDED ON ALL COUNTS
 8
 9
10 DATED: May 31, 2019                        TRINETTE G. KENT
11
                                              By: /s/ Trinette G. Kent
12                                            Trinette G. Kent, Esq.
13                                            Lemberg Law, LLC
                                              Attorney for Plaintiff, Jeff Buchanan
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              7
                                                           COMPLAINT FOR DAMAGES
